Case 1:19-cr-00933-ALC Document 32 Filed 07/29/21 Page 1of1
USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED: _/7-29-2/

SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Plaintiff,
19-CR-933 (ALC)
-against-
ORDER
STEPHANIE PEREZ,

Defendant.

 

ANDREW L. CARTER, JR., District Judge:

A Bail Revocation Hearing is set for August 4, 2021 at 10:00 a.m.
SO ORDERED.

Dated: New York, New York
July 29, 2021

[And 7 Cory

ANDREW L. CARTER, JR.
United States District Judge _

 

 
